Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/28/21 have been fully considered but they are not persuasive. 
Applicant argues that claim 1 is amended to recite, in relevant part: wherein, one or more paging time unit comprise at least one of a first type of a paging time unit and a second type of a paging time unit, the first type of the paging time unit corresponds to a first type of time-frequency resource for paging in 5G, and the second type of the paging time unit corresponds to a second type of time- frequency resource for paging in 5G, a size of a time-frequency resource corresponding to the first type of time-frequency resource is different from a size of a time- frequency resource corresponding to the second type of time- frequency resource, and wherein the at least one paging time unit comprises a part of time units in a paging occasion (PO). (emphasis added). Corresponding features can be found in independent claims 9, 14, and 22. 
Applicant respectfully asserts that Lee fails to disclose the above identified features at least for the following reasons. Amended claim 1 defines two types of time-frequency resources for paging in 5G and two types of paging time units corresponding to the two types of time-frequency resources for paging in 5G, respectively. Accordingly, the there are two types of paging time units for paging in 5G, where the paging time unit comprises a part of time units in a paging occasion (PO).  In contrast, Lee discloses methods for paging for reduced bandwidth wireless transmit/receive units (WTRUs) in machine type communication (MTC) in LTE. See, e.g., Lee at para. [0026] (reproduced below).  [0026] ... the base station 114a and the WTRUs the Office acknowledges that Lee does not teach that at least one paging time unit comprises a part of time units in a paging occasion (PO). Thus Lee fails to disclose the above- identified features of the independent claims.
Rune fails to cure the deficiencies of Lee. The Office cites to paragraphs [0063]-[0065] and claims 37 and 52 of Rune as allegedly disclosing the feature of at least one paging time unit including a part of time units in a paging occasion (PO). However, Rune discloses two paging time units for two different Random[sic] Access Technologies (RAT), such as evolved LTE and NR in 5G. See, e.g., paras. [0020] and [0063] (reproduced below, with emphasis added). [0020] The possibility for tight integration between an evolved LTE and a new RAT (referred to as NX or NR (New Radio) in the following and currently being discussed as new radio access technology in 5G) has great potential for introduction of new beneficial concepts. A particular problem in the context of camping and paging (also) in 5G systems is related to the assumed ability of a terminal device (UE) to use several RATs and/or network layers simultaneously and to move freely between them... . [0063] In a further embodiment, the set common paging occasion configuration may define a first paging time unit, for example a first number of paging time slots, for the first RAT and a second paging time unit, for example a second number of paging time slots, for the second RAT. The respective time units are sufficient for the terminal device 10 to successfully receive a paging message via the respective RAT.  As can be seen from the above, Rune fails to disclose two types of time-frequency resources for paging in 5G and two 
However, The Examiner respectfully disagree.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 7, 9-11, 13-18, 20, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US Patent Pub. No.: 2018/0317198, hereinafter, ‘Lee’ in view of Rune et al US Patent Pub. No.: 2019/0281580 A1, hereinafter, ‘Rune’.
 	Consider Claims 1, 9, 14 and 22, Lee teaches a method for determining paging time, comprising: receiving, by a terminal, paging configuration information (see at least 0132 –“ The time/frequency locations for one or more paging occasion types may be determined independently. A time/frequency location of a first paging occasion type may be determined based on at least one WTRU-specific parameter, such as, for example, a WTRU-ID. A time/frequency location of a second paging occasion type may be determined based on at least one cell-specific parameter, such as, for example, a physical cell-ID, (e)DRX cycle, system bandwidth and the like”); determining, by the terminal, at least one type of at least one paging time unit corresponding to the terminal based on the paging configuration information (at least one type of paging occasion as described as being determined in at least  0132 –“ The time/frequency locations for one or more paging occasion types may be determined independently. A time/frequency location of a first paging occasion type may be determined based on at least one WTRU-specific parameter, such as, for example, a WTRU-ID. A time/frequency location of a second paging occasion type may be determined based on at least one cell-specific parameter, such as, for example, a physical cell-ID, (e)DRX cycle, system bandwidth and the like” ); determining, by the terminal, a set of paging time units based on the at least one type of the at least one paging time unit( a set of paging occasions is determined based on at least one time/frequency type as noted in at least 0132 –“ The time/frequency locations for one or more paging occasion types may be determined independently. A time/frequency location of a first paging occasion type may be determined based on at least one WTRU-specific 
 	However, As best understood by the Examiner, Lee does not specifically teach a 5G system wherein the at least one paging time unit comprises a part of time units in a paging occasion (PO).
 	In analogous art, Rune teaches a 5G system wherein the at least one paging time unit comprises a part of time units in a paging occasion (PO) (e.g., “the first paging time unit and the second paging time unit of the common paging occasion configuration occur simultaneously” at least – 0063-0065 and claims 37 and 52).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try wherein the at least one paging time unit comprises a part of time units in a paging occasion (PO) in a 5G system for the purpose of improving paging coordination as suggested in the prior art.
 	Applicant should also consider MIAO et al. US Patent Pub. No.: 2019/0357171 – wherein MIAO teaches at least in 0082 “the terminal device determines the first paging time unit based on the paging configuration information. The first paging time unit may be a paging occasion (PO).”
 	Consider Claims 2, 10, 15 and 23,  Lee teaches wherein the determining, by the terminal, the at least one type of the at least one paging time unit (i.e., determining the paging occasion type as outlined in at least 0068-0138) corresponding to the terminal based on the paging configuration information (i.e., “determined  based on WTRU specific parameter…” -0068-0138 ) comprises: obtaining, by the terminal, time-frequency resource information corresponding to the paging message from the paging configuration information (i.e., obtaining the time/frequency information  0068-0138); and determining, by the terminal, the at least one type of the at least one paging time unit corresponding to the terminal based on at least one of: the time-frequency resource information corresponding to the paging message, time-frequency resource information of a Synchronization Signal (SS) block, or preset bandwidth information (i.e., the type of paging time unit is determined based on at least one of the following 1) the paging message 2) The SS block or 3) preset BW info. as noted in at least 0132 –“ The time/frequency locations for one or more paging occasion types may be determined independently. A time/frequency location of a first paging occasion type may be determined based on at least one WTRU-specific parameter, such as, for example, a WTRU-ID. A time/frequency location of a second paging occasion type may be determined based on at least one cell-specific parameter, such as, for example, a physical cell-ID, (e)DRX cycle, system bandwidth and the like”) Examiner note: The claim outlines here that the type of paging time unit /resource is based on the based paging message, however claim 1 outlines that the paging message is received based on or after the type is determined based the “paging configuration”. In other words it appears that the paging message is based on the type versus the type being based on “the paging message”. Clarification is respectfully requested  ).
 	Consider Claims 3, 11, 16 and 24,  Lee teaches wherein the determining, by the terminal, the at least one type of the at least one paging time unit corresponding to the terminal based on the paging configuration information comprises: obtaining, by the terminal, paging indication information from the paging configuration information; and determining, by the terminal, the at least one type of the at least one paging time unit corresponding to the terminal based on the paging indication information (see at least 0132 –“ The time/frequency locations for one or more paging occasion types may be determined independently. A time/frequency location of a first paging occasion type may be determined based on at least one WTRU-specific parameter, such as, for example, a WTRU-ID. A time/frequency location of a second paging occasion type may be determined based on at least one cell-specific parameter, such as, for example, a physical cell-ID, (e)DRX cycle, system bandwidth and the like”).
 	Consider Claims 4, and 17,  Lee teaches wherein the determining, by the terminal, the at least one type of the at least one paging time unit (i.e., determining the paging occasion type) corresponding to the terminal based on at least one of the time-frequency resource information corresponding to 1) the paging message,  2) the time-frequency resource information of the SS block, or  3) the preset bandwidth information comprises: A) determining, by the terminal based on at least one of the time-frequency resource information corresponding to the paging message, the time-frequency resource information of the SS block, or the preset bandwidth information, that the at least one type of the at least one paging time unit corresponding to the terminal is the first type of the paging time unit or the second type of the paging time unit (i.e., resource of the first or second type); or,  B) determining, by the terminal based on at least one of the time-frequency resource information corresponding to the paging message, the time-frequency resource information of the SS block, or the preset bandwidth information, that the at least one type of the at least one paging time unit corresponding to the terminal is the first type of the paging time unit and the second type of the paging time unit (i.e., determining that the resource is combination of resource types). (see at least 0132 –“ The time/frequency locations for one or more paging occasion types may be determined independently. A time/frequency location of a first paging occasion type may be determined based on at least one WTRU-specific parameter, such as, for example, a WTRU-ID. A time/frequency location of a second paging occasion type may be determined based on at least one cell-specific parameter, such as, for example, a physical cell-ID, (e)DRX cycle, system bandwidth and the like”)
 	Consider Claims 5 and 18, Lee teaches wherein the determining, by the terminal, the at least one type of the at least one paging time units corresponding to the terminal based on the paging indication information comprises: determining, by the terminal based on the paging indication information, that the at least one type of the at least one paging time unit corresponding to the terminal is the first type of the paging time unit or the second type of the paging time unit(i.e., resource of the first or second type); or,  B) determining, by the terminal based on the paging indication information, that the at least one type of the at least one paging time unit corresponding to the terminal is the first type of the paging time unit and the second type of the paging time unit(i.e., determining that the resource is combination of resource types) (see at least 0132 –“ The time/frequency locations for one or more paging occasion types may be determined independently. A time/frequency location of a first paging occasion type may be determined based on at least one WTRU-specific parameter, such as, for example, a WTRU-ID. A time/frequency location of a second paging occasion type may be determined based on at least one cell-specific parameter, such as, for example, a physical cell-ID, (e)DRX cycle, system bandwidth and the like”).
 	Consider Claims 7, 13, 20 and 25,  Lee teaches wherein a multiplexing manner for the first type of time-frequency resource and a time-frequency resource of an SS block is different from a multiplexing manner for the second type of time- frequency resource and the time-frequency resource of the SS block(see multiplexing in at least a time domain as noted in 0195)
Claims 8 and 21, Lee teaches wherein the paging time unit comprises a paging occasion (PO) or a part of time units in the PO (i.e., a paging time unit = a paging occasion) (see at least 0132 –“ The time/frequency locations for one or more paging occasion types may be determined independently. A time/frequency location of a first paging occasion type may be determined based on at least one WTRU-specific parameter, such as, for example, a WTRU-ID. A time/frequency location of a second paging occasion type may be determined based on at least one cell-specific parameter, such as, for example, a physical cell-ID, (e)DRX cycle, system bandwidth and the like”).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646